 Case 1:19-cr-00338-GHW Document 85 Filed 02/12/21 Page 1 of 1



                                                                                        March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                           ---------X
UNITED STATES OF AMERICA,                                     CONSENT TO PROCEED BY
                                                              VIOEOCONFERENCE
                     -v-
                                                               1 :19
                                                                       -CR-
                                                                              00338 LI�
Mansur Mohamed Surur
                            Defendant(s).
                                     ---X
            Mansur Mohamed Surur
Defendant ______________ hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

       Initial Appearance/Appointment of Counsel

       Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

       Preliminary Hearing on Felony Complaint

       Bail/Revocation/Detention Hearing

X      Status and/or Scheduling Conference

       Misdemeanor Plea/Trial/Sentence



                For Mr. Surur on consent           Al a1n
                                                       . Massena o.�      Digo•ilyl,gnedbyAlao>_,,.
                                                                                202102.,013.32se-os'OO'


Defendant's Signature                              Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

                                                   Alain V. Massena
Print Defendant's Name                             Print Defense Counsel's Name


This proceeding was conducted by reliable videoconferencing technology.


02/12/2021
Date                                               U.S. District Judge/U.S. Magistrate Judge
